Opinion issued March 31, 2005  


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00278-CR
____________

IN RE DONALD RAY BROWN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator,  Donald Ray  Brown, filed in this Court a pro se petition for writ
of mandamus, asking that we order respondent
 to forward a notice of appeal to the
appellate court.  We deny the petition.
               This Court has mandamus jurisdiction against a district court judge or
county court judge in our district, and all writs necessary to enforce our jurisdiction. 
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  We have no authority to issue
a writ of mandamus against a district clerk unless such is necessary to enforce our
jurisdiction.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,
orig. proceeding).  It is appellant’s burden to provide this Court with a sufficient
record to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992) (orig. proceeding).
               Relator has not provided us with a sufficient record showing that issuance
of a writ of mandamus against the Brazoria County District Clerk is necessary to
enforce our jurisdiction.
               Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).